Zea Capital Fund LLC Unit Transfer Policy 1.Introduction.This Unit Transfer Policy (“Policy”) of Zea Capital Fund LLC (the “Company”) is adopted on this 9th day of September, 2009, by the Board of Directors of the Company pursuant to Section 4.1(h) of the Company’s Limited Liability Company Agreement dated July 24, 2009 (the “Operating Agreement”).All terms not otherwise defined herein shall have the meaning ascribed to them in the Operating Agreement. 2.Procedures and General Rules. (a)Unitholders wishing to Transfer one or more Units must send to the Company a completed Transfer Request and Agreement in the form attached to this Policy as Appendix 1 which has been executed by both the transferor(s) and the transferee(s).The Transfer Request and Agreement must be sent to the Company at the following address: Zea Capital Fund LLC Attention: Transfers 118 Third Avenue, SE, Suite 630 Cedar Rapids, Iowa 52401 (b)The Company reserves the right to request a non-refundable check in the amount determined by Company made out to “Zea Capital Fund LLC” to cover the costs incurred by the Company respecting a request for a Transfer, which may include administrative expenses and professional fees.The Board reserves the right to require the transferor Member to reimburse the Company for any additional reasonable costs incurred in connection with responding to and effecting a requested Transfer. (c)The Company may request additional information respecting a Transfer, including an opinion of the transferor’s counsel, as discussed below. (d)All requests for Transfers will be aggregated and submitted for Board action once every three months. (e)The transferor will be notified by the Company whether the Board has approved the request following the Board meeting in which the request is considered.In the event a request for either a Transfer is denied, the materials submitted by the Member will be returned, excepting the check (if required). (f)If a Transfer request is granted by the Board, the Transfer will become effective as to the transfer of ownership and as to allocation matters as provided in this Policy. 3.General Limitations.The Board has discretion to approve any request for a Transfer.In addition to the information required elsewhere in this Policy, the Board, in connection with its approval of a Transfer, may require the transferor Member to provide an opinion of counsel reasonably acceptable to the Board that: (i) the proposed Transfer, alone or when combined with other transactions, would not result in: (A) a termination of the Company within the meaning of Code Section 708 (or, if so, that no material adverse tax consequences would result to the Company or the Members by reason of such termination), (B) the Company’s losing its status as a partnership for income tax purposes, or (C) the taxation of the Company as a publicly-traded partnership for income tax purposes; and (ii) the Unit(s) may be Transferred without registration under the Securities Act of 1933 or analogous state law. 4.Publicly Traded Partnership Limitations.The Board will not permit a Transfer if the Transfer would cause the Company to be treated as a publicly-traded partnership (“PTP”).The Code and the regulations adopted under the Code (the “Regulations”) provide that if more than 2% of the Company’s outstanding Units are Transferred in any Fiscal Year, the Company will be treated as a PTP (the “PTP Limitations”).The Code and the Regulations, however, do provide that 1 certain types of Transfers which are not counted toward the PTP Limitations.Those exemptions include the following (collectively, the “Exemptions”): (a)A Transfer in which the basis of the Units in the hands of the transferee is determined, in whole or in part, by reference to its basis in the hands of the transferor or is determined under Code Section 732. (b)A Transfer at death, including transfers from an estate or testamentary trust. (c)A Transfer between members of a family, with family defined to include brothers and sisters, whether by the whole or half blood, spouse, ancestors (parents and grandparents only), and lineal descendants.Uncles, aunts and relatives through marriage are not included in this definition of “family.”Accordingly, a proposed Transfer where the transferees are joint tenants will not fit within this Exemption, unless both joint tenants are related by family as defined in the Regulation. (d)A Transfer involving the issuance of Units by (or on behalf of) the Company in exchange for cash, property, or services. (e)A Transfer involving distributions from a retirement plan qualified under Code Section 401(a) or an individual retirement account. (f)One or more Transfers by a Member and any related persons (within the meaning of Code Sections 267(b) or 707(b)(1)) during any 30 calendar day period of Units aggregating more than 2 % of the total outstanding Units. (g)A Transfer pursuant to a redemption or repurchase agreement exercisable onl y on (i) the Unitholder’s death, disability or mental incompetence, or (ii) the retirement or termination of the performance of services by an individual who had actively participated in the Company’s management or performed services on a full-time basis for the Company. (h)A Transfer pursuant to a closed end redemption plan (a plan in which (i) the Company only issues Units with the initial offering, and (ii) no Member or person related to any Member provides contemporaneous opportunities to acquire interests in similar or related partnerships which represent substantially identical investments). (i)A Transfer by one or more Unitholders of Units representing in aggregate 50% or more of the total Units in one transaction or a series of related transactions. The Board generally will not permit a Transfer if it does not meet one of the Exemptions, but there may be cases where the Board may permit a Transfer even if it does not meet one of the Exemptions, to the extent the Company otherwise falls within the PTP Limitations for that Fiscal Year.The Board reserves the right to make its own determination as to whether (i) a proposed Transfer meets an Exemption, (ii) the Company will stay within the PTP Limitations for a Fiscal Year, and (iii) it should not permit a Transfer in any event. 5.Conventions Respecting Unit Transfers. (a)For purposes of effecting the Transfer of ownership in a Unit, any Transfer of a Unit shall be deemed effective (the “Transfer Date”) as of the date: (i) which the Transfer occurs (as reflected in the Private Transfer Request and Agreement), (ii) the transferee’s name and address and the nature and extent of the Transfer are reflected in the records of the Company, including the Company’s register of Unitholders, and (iii) all other requirements imposed by the Board respecting such Transfer have been satisfied. (b)For purposes of the allocation of items of Company profit, gain, loss, deductions and distributions (collectively, along with all Company-related allocations under the Operating Agreement, the “Allocations”), the effective date of a Transfer will be determined by reference to quarterly (on the basis of the Company’s Fiscal Year) interim periods (“Interim Periods”).On the first day of an Interim Period immediately succeeding the Interim Period in which a 2 Transfer
